Citation Nr: 1226336	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a jaw disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to an initial disability rating in excess of 50 percent for service-connected mood disorder with depression.

5.  Entitlement to special monthly compensation in excess of the L1/2 rate prior to August 2, 2007; and in excess of the M rate from August 2, 2007 to October 12, 2009; and in excess of the M1/2 rate as of October 13, 2009; to include entitlement to the O rate.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant & his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active service from October 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Waco, Texas.  The Board notes that original jurisdiction was initially with the RO in New Orleans, Louisiana.  Subsequently the Veteran requested that his claims file be transferred to the RO in Waco, Texas, and that RO presently is the agency of original jurisdiction.

In a rating decision dated in April 2008 and prepared by the RO in St. Louis, Missouri (but issued in May 2008 by the RO in New Orleans, Louisiana), service connection was granted for a mood disorder with depression evaluated as 30 percent disabling effective August 2, 2007.  In addition, the RO denied service connection for hypertension, a heart condition, chronic headaches, and a jaw condition.  By Notices of Disagreement received in May and June of 2008, the Veteran disagreed with the denial of service connection for hypertension, chronic headaches, and a jaw condition.  He also disagreed with the 30 percent disability rating assigned for his now service-connected mood disorder with depression and the RO's failure to adjudicate his claim for an increase in special monthly compensation.  The Veteran did not disagree with the denial of service connection for a heart condition and, therefore, that issue is not on appeal.  In April 2009, the RO issued a Statement of the Case on the first five issues listed on the title page of this decision.  The Veteran perfected an appeal as to those issues by filing a timely VA Form 9.

By rating decision prepared and issued in November 2009 by the RO in Waco, Texas, an increase in special monthly compensation was granted to the M rate effective October 13, 2009, on account of anatomical loss of the left eye with blindness in the right eye with 5/200 visual acuity or less.  By rating decision prepared and issue in October 2011 by the RO in Waco, Texas, an increased disability rating to 50 percent was granted for the Veteran's service-connected mood disorder with depression effective August 2, 2007, the date of the grant of service connection.  Due to the grant of a 50 percent disability rating for this separate disability, the RO also granted an increase in special monthly compensation to the M rate effective August 2, 2007, on account of the Veteran being in receipt of special monthly compensation for one service-connected disability with another separate service-connected disability (i.e., the mood disorder with depression) independently ratable at 50 percent or more.  This decision also effectively caused an increase in special monthly compensation effective October 13, 2009, from the M rate to the M1/2 rate.  As neither the 50 percent disability rating for the service-connected mood disorder with depression nor the M1/2 rate for special monthly compensation is the highest rating available, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that the Veteran requested hearings before the RO as well as a member of the Board on the above appealed issues.  On April 4, 2011, a hearing was held at the RO before a Decision Review Officer.  A copy of that hearing transcript has been associated with the claims file.  On May 3, 2012, the Veteran and his spouse appeared and testified at a video conference hearing held with the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has also been associated with the claims file.  A review of the transcript of the May 2012 hearing demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issue of entitlement to special monthly compensation at the O rate, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Subsequent to perfecting an appeal but prior to certification to the Board, the Veteran submitted a written request to the RO in January 2012 notifying it of his desire to withdraw from appellate review his claims for entitlement to service connection for hypertension and a jaw disability.

2.  The evidence of record is in equipoise as to whether the Veteran's migraine headaches had their onset in service and have continued since then.

3.  The Veteran's service-connected mood disorder with depression is manifested by periodic suicidal ideation; near constant depression affecting his ability to function independently, appropriate and effective; anger outbursts; lack of impulse control; irritability; agitation; anhedonia; anxiety; decreased energy; hopelessness; helplessness; and sleep disturbance.  However, total occupational and social impairment due to this service-connected disability has not been shown.  

4.  The evidence establishes that the Veteran had bilateral blindness with visual acuity in the right eye of 5/200 or less and no light perception in the left eye as early as August 21, 2006.

5.  As of August 2, 2007, the Veteran was entitled to special monthly compensation at the M1/2 rate on account of his bilateral blindness with visual acuity in the right eye of 5/200 or less and no light perception in the left eye and his having a second separate service-connected disability (i.e., his mood disorder with depression) ratable as 50 percent disabling or more.  

6.  As of November 21, 2008, the Veteran is entitled to special monthly compensation at the N rate on account of his bilateral blindness with visual acuity in the right eye consistent with light perception only and no light perception in the left eye, and having a second separate service-connected disability (i.e., his mood disorder with depression) ratable as 50 percent disabling or more.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the claims for entitlement to service connection for hypertension and a jaw disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, his migraine headaches were incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for an initial disability rating of 70 percent, but no higher, for service-connected mood disorder with depression are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 9434 (2011).

4.  The criteria for entitlement to special monthly compensation at the M rate were met from August 21, 2006 to August 1, 2007.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350, 3.400 (2011).

5.  The criteria for entitlement to special monthly compensation at the M1/2 rate were met from August 2, 2007, to November 20, 2008.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350, 3.400 (2011).

6.  The criteria for entitlement to special monthly compensation at the N rate were met as of November 21, 2008.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran perfected an appeal as to the claims of entitlement to service connection for hypertension and a jaw disability in April 2009.  The RO issued a Supplemental Statement of the Case including these claims in October 2011.  Prior to certification to the Board, however, the Veteran submitted a written request to the RO in January 2012 notifying it that he desired to withdraw these claims from his appeal.  Hence, there remain no allegations of errors of fact or law as to these issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims for entitlement to service connection for hypertension and a jaw disability, and they are dismissed.

II.  Service Connection for Migraine Headaches

In this decision, the Board grants service connection for migraine headaches, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

In seeking service connection for migraine headaches, the Veteran contends, and has provided testimony and evidence, that his headaches began while he was in service and have continued since then.  He further contends that his current migraine headaches are related to his service-connected bilateral blindness due to glaucoma-in other words, that excessive pressure in his eyes caused by the glaucoma has resulted in his migraine headaches.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused, or (b) aggravated, by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board will first address the Veteran's contention that his migraine headaches are a result of his service-connected blindness due to glaucoma.  A review of the evidence fails to demonstrate that a relationship exists between the Veteran's glaucoma and his migraine headaches except for the testimony of the Veteran and his spouse at the Board hearing held in May 2012 that his doctors have verbally told him they are related.  Such testimony, however, is not a medical opinion for the purposes of establishing causation as it is second hand.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (an appellant's statement about what a physician told a lay claimant does not constitute the requisite medical evidence of a medical diagnosis or of medical etiology).  Moreover, the only medical opinion of record is from the VA examiner who conducted a VA neurological disorders examination in May 2011.  He opined that the Veteran's migraine headaches are less likely than not related to his glaucoma and blindness in his eyes because his headaches are vascular in origin.  The Board acknowledges that the VA examiner did not address whether the Veteran's pain he incurs in his eyes (or in his remaining eye as he had the left eye enucleated in October 2009) aggravates his migraine headaches; however, there is nothing in the medical evidence to support such a conclusion.  The medical evidence relating to treatment of the Veteran's glaucoma is silent with regard to his migraine headaches and any causation thereof.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's migraine headaches are secondary to (i.e., proximately due to, the result of or aggravated by) the Veteran's service-connected blindness due to glaucoma.

Nevertheless, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's migraine headaches had their onset in service and have continued since service.  Service connection may be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  

The service treatment records demonstrate that the Veteran was treated for headaches multiple times during service.  He was first seen in December 1979 of complaints of having a headache with vomiting after lying down while playing basketball.  The headache was described as frontal with stinging/throbbing type pain with radiation to back of neck.  It was noted that the Veteran had no history of this type of headaches.  On physical examination, it was noted that the Veteran's neck muscles felt real tight and tense.  The assessment was headache.  Later that evening the Veteran went to the emergency room with complaints of still having the headache and vomiting twice after eating something.  He was treated and told to return to sick call in the morning for follow up.  The next morning, the Veteran came in and reported that his headache was not as bad and seemed to have improved with wearing glasses.  The assessment was benign headache.

The Veteran was seen in the emergency room on January 15, 1980, for complaints of vomiting all night.  He reported having played basketball the night before and experiencing pain in the frontal area of his head.  He reported having headaches   off and on over the past month.  The assessment was headache of unknown etiology and gastroenteritis.  He was again seen the next day for continued complaints of a right frontal headache.  It is noted that he stated his headaches occur during times of increased tension.  Physical examination was within normal limits.  The impression was headaches probably secondary to tension.  He was given aspirin and told to return if he has a severe headache or if any other signs develop.  Two days later the Veteran was seen in the emergency again with complaints of a headache.  The assessment was migraine headache.

In June 1981, while undergoing evaluation of his glaucoma, the Veteran complained of headaches in association with glaucoma that eased on closing his eyes.  It was noted the Veteran complained of developing tension and a mild headache three days ago, and two days ago awaking with intense pain on the left side and much photophobia.  He denied nausea or vomiting.  Physical examination was again essentially within normal limits.  The assessment was probable migraine headache.

The Veteran was discharged from active duty in September 1981 and put on the temporary disabled retirement list due to his glaucoma.  A December 1982 treatment note from the Biloxi, Mississippi VA Medical Center indicates the Veteran complained of having a severe headache since the day before.  Physical examination was essentially within normal limits.  The assessment was headache, unknown etiology.  During follow up visits at Keebler Air Force Medical Center for his glaucoma in February and November of 1984, the Veteran also complained of having severe headaches.  A history of frontal headaches since 1978 was noted.
In April 1986, the Veteran underwent VA examination with regard to his vision at which he complained of one of his medications causing severe headaches.
Unfortunately, there is a large gap in the Veteran's treatment records and the next available medical evidence is VA treatment records beginning in March 2007.  In addition, the Board has checked Virtual VA for additional VA treatment records; however, none have been associated with the Veteran's Virtual VA file.  The available VA treatment records contain only a few records of treatment for migraine headaches.  An October 2007 Pain History and Physical Note shows the Veteran reported chronic pain in his head and headaches.  This note shows the Veteran reported the onset as "years" and the cause of the pain unknown.  He described the pain as throbbing and constant (present most of the time) alleviated by medications and a dark room.  A September 2009 treatment note shows follow up with an assessment of migraine headaches, intractable.  These records do, however, show headaches are listed on his Problem List and that he has been prescribed medications such as Butalbital/Caffeine/Acetaminophen.

In June 2009, the Veteran underwent a VA Aid and Attendance examination at which he reported having a diagnosis of migraine headaches since being in service.  He reported these occur three times a week lasting two to eight hours.  He described them as throbbing in character, not affected by light but aggravated by sound, and associated with nausea and vomiting.  He stated that the treatment he has for this is of no benefit.  The list of his medications includes Butalbital every four hours as needed for headaches.  The examiner's impression was migraine headaches on medication and not controlled.

The Veteran was also provided a VA neurological disorders examination in May 2011 at which he reported a history of migraine headaches that started while he was in the service.  He reported having them three to four times a week lasting from eight hours to the whole day.  He described them as throbbing frontal headaches radiating to the occipital area aggravated by sounds and accompanied by nausea and vomiting.  He indicated that his primary care physician had recently put him on Levetiracetam 500 mg and he previously took only Tylenol.  He denied any benefit from this medication.  Physical examination was within normal limits.  The impression was migraine headaches that are vascular in origin.

In multiple written statements, and especially at the Board hearing in May 2012, the Veteran and his spouse have testified that his headaches started while he was in service in 1978 and that he was treated and given medication for them.  He also testified that he has continued to have these headaches and that his doctors now tell him they are associated with the pressure in his eyes as a result of his glaucoma.  He submitted treatment records from a private treating physician, but these records do not mention his headaches.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based upon the foregoing evidence, the Board finds that it is at least in equipoise as to whether the Veteran's current migraine headaches had their onset in service and have continued since then.  It is clear that the Veteran was treated in service multiple times for headaches and that these were assessed at least once to be migraines; however, the Board notes that the treatment for headaches in service are not frequent enough to show a chronic disorder in service.  Medical records within five years after his discharge from service also record his complaints of migraine headaches and treatment therefor.  The Veteran has current migraine headaches for which he has received treatment at VA and were diagnosed on examination in May 2011.  The Board acknowledges that there is a long gap in the treatment records available (essentially from 1986 to 2007); however, the Veteran is competent to report that he has continued to have headaches during that period of time and has done so.  The Board notes that the symptoms of his current migraine headaches are similar to those seen in the service treatment records and treatment records shortly after service lending credibility to the Veteran's report that his headaches have continued since his separation from service.  Thus, the Board finds not only that his testimony is competent, but also that it is credible and probative to the issue of whether there has been a continuity of symptoms since service.  

Consequently, based upon the evidence of treatment for migraine headaches in service and for several years thereafter, the evidence of current treatment since 2007 for migraine headaches, and the Veteran's competent and credible report of a continuity of migraine headaches since service, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for migraine headaches is warranted.  This portion of the Veteran's appeal is, therefore, granted.  

III.  Increased Rating for Service-Connected Mood Disorder
With Depression and Special Monthly Compensation 

A.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in September 2007, prior to the initial adjudication of his claims for service connection for a psychiatric disorder and for increased special monthly compensation.  Subsequent notice compliant with Vazquez-Flores was provided to the Veteran in October 2008.  

As for the Veteran's claim for increased special monthly compensation, although notice compliant with Vazquez-Flores was not provided until October 2008, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication in the April 2009 Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  Consequently, there is no prejudice to the Veteran.

The Board notes that the Veteran's claim for an increased disability rating for his service-connected mood disorder with depression derives from an original claim for service connection that was granted in the rating decision issued in May 2008 and evaluated as 30 percent disabling effective August 2, 2007 (the date the Veteran's claim for service connection was filed).  Thereafter, the Veteran disagreed with the 30 percent evaluation of this now service-connected disability.  Consequently, since the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of the October 2008 notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has not stated otherwise.  The Board notes that the Veteran and the medical records indicate the Veteran had private medical treatment for the claimed condition, but the Veteran has not provided VA with releases for it to obtain any such records despite being asked to do so, and he has only provided a few of those records himself.  Consequently, the Board finds it has no further duty to assist the Veteran in obtaining any outstanding private treatment records.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in November 2007, December 2007, November 2008, June 2009, October 2010 and April 2011.  Significantly, the Board observes that he does not report that the his service-connected blindness or mood disorder with depression have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

B.  Analysis - Initial Increased Disability Rating for Mood Disorder with Depression

Service connection for a mood disorder with depression was granted effective August 2, 2007 (the date of the Veteran's claim for service connection) and is currently evaluated under Diagnostic Code 9435-9434 as 50 percent disabling.  The Veteran is seeking a higher initial disability rating for this now service-connected disability.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  I, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

A Global Assessment of Function (GAF) score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A letter from the Veteran's treating psychologist at VA dated in September 2007 indicates that, in previous psychotherapy sessions, the Veteran stated that he feels depressed and stressed about his visual disability, which prevents him from being employed and adversely affects other major aspects of his life.  He spends too much time at home sitting in the dark brooding.  The doctor's assessment was mood disorder due to a general medical condition.  He assigned a GAF score of 41.  

VA mental health treatment records from July 2007 through August 2008 show treatment for depression with GAF scores of 45 and 50 assigned.  No suicidal or homicidal ideation was noted in these treatment records.

The Veteran underwent a VA mental disorders examination in December 2007.  During the interview the Veteran was angry and guarded and refused to respond to some questions.  He made numerous statements regarding suicidal and homicidal ideation.  For example, he stated he does not want to live and would not mind taking someone along with him.  He reported not working for two years due to anger and depression (last worked in 2006 at a casino as a security supervisor but was fired for "putting hands on the guests").  He also reported marital issues due to his irritability, contact only with one stepdaughter (speaks on telephone to her once a week) and a brother (speaks with on telephone once a month) but no contact with other family members; and no longer has any friends who call.  Mental status examination showed the Veteran had intense speech with angry content; pressured thought; delusions with paranoid content; hallucinations reported as the Veteran's mother telling him he was bad and seeing dead friends; odd and disconnected behaviors; suicidal and homicidal thinking; poor socialization; poor memory (long and short-term) and attention/concentration; mildly intrusive obsessions and compulsions; pronounced panic symptoms; depression with disturbed sleep and anhedonia; prominent anxiety symptoms including disturbed sleep, excessive worry, and fears; and insight and judgment fair.  Psychometric testing suggested a moderate cognitive impairment and a profile with strong evidence of symptom exaggeration.  Based upon the interview and psychometric testing, the examiner diagnosed the Veteran to have a mood disorder due to loss of vision; an anxiety disorder, not otherwise specified; and a cognitive disorder, not otherwise specified.  He also diagnosed him to have a schizoid personality disorder with schizotypal and negativistic traits.  He assigned a GAF score of 45 due to suicidal/homicidal ideation, hallucinations, panic, no friends, unable to work, and conflicts with spouse, family and peers.  

Another VA examination conducted in April 2011 shows the Veteran was nearly non-responsive  and focused on how miserable his life is, how hopeless it is to try to improve it and how others, such as the VA and his wife, are to blame for his predicament.  In reviewing his mental health treatment, the Veteran stated that the doctors do not care about him and one day he will kill himself and it will be their fault.  The Veteran admitted to a suicide attempt in December 2010 in which he tried to overdose but threw up the pills instead.  He did not go to the hospital.  The examiner noted, however, that the Veteran mentioned suicide several times during the interview in what seemed a manipulative way and his wife described that he regularly uses that threat to manipulate and induce guilt in others.  The examiner stated that this was consistent with the December 2007 VA examiner's note that the psychometrics showed "strong evidence of symptom exaggeration."  The Veteran reported being unemployed due to blindness, headaches and jaw pain.  As for marital and family relationships, his wife reported that the Veteran stays angry all the time, will not listen to anyone, gets upset about the smallest things and constantly threatens suicide.   The Veteran reported his four children are all grown and he hears from three of them but did not elaborate.  His wife stated that she takes care of much of his activities of daily living.  The examiner noted that it appears that the Veteran has become so angry, hopeless and helpless that he refuses to expend much effort to help himself.  He reported he has no social relationships and just sits around the house.  

The examiner noted that the Veteran's anger caused him to speak in short, almost monosyllabic utterances.  He used his anger to distance himself, to induce guilt, and to intimidate.  He was unable to make eye contact due to his blindness and kept his head dropped to the floor unless he became acutely angry, at which time he oriented toward the person who made him mad.  He presented as hostile throughout the interview and only marginally controlled.  As to his ability to maintain minimal personal hygiene and other basic activities of daily living, the Veteran said he cannot see well enough to pick out his clothes, and his wife has to "constantly encourage him and make deals with him to bathe."  He believed his memory to be poor compared to age peers.  He presented as profoundly depressed and angry.  The Veteran freely used suicidal utterances to both plea for help and manipulate others.  He denied any obsessive or ritualistic behavior that interferes with routine activities and panic attacks.  He had impaired impulse control in that he has episodes of putting himself and others in danger due to impulsive acting out.  With regard to delusions, hallucinations and their persistence, the examiner noted that an April 7, 2011 mental health treatment note stated:  "He reported hearing voices of his deceased nephew and sister telling him not to trust people."  He has sleep impairment and dreams about death.  The examiner's diagnosis was mood disorder due to vision loss, chronic, severe; and schizoid personality disorder with schizotypal and negativistic traits.  The examiner assigned a GAF score of 50 for serious symptoms (e.g., suicidal ideation and serious impairment in social, occupational or school functioning such as no friends, unable to keep a job).  With regard to employment and school, the examiner stated that the Veteran has a history of job loss due to his temper and that he currently feels too hopeless and helpless to attempt vocational retraining or seek employment.  As for his self-care, the examiner noted that the Veteran relies on his wife for most of his self care needs; however, again, his helplessness and hopelessness cause him to perform well below his capabilities.  As to family, the examiner commented that the Veteran is apparently estranged from his extended family.  His relationship with his children seems to be somewhat distant and his marital relationship is quite strained.  He further has no rewarding social relationships nor does he report any enjoyable recreational activities.  In summary, the examiner stated that, although other facts such as migraine headaches, chronic jaw pain and personality disorder impair the Veteran's social and economic functioning, the mental disorder causes occupational and social impairment with reduced reliability and productivity.

The Board notes that the Veteran was hospitalized in September 2011 at the VA Medical Center in Dallas, Texas, due to suicidal ideation with a plan (i.e., to shoot himself with his gun), although the record indicates this episode was brought on by allegations of sexual assault by his wife's niece.  

Finally, the Board notes that the evidence contains the report of a June 2009 VA Aid and Attendance examination, which shows the Veteran reported having severe depression with mood swings, recurring suicidal ideation and difficulty sleeping.  The assessment was chronic depressive reaction with associated mood swings and occasional suicidal ideation.

Based upon the evidence of record, the Board finds that the criteria for a 70 percent disability rating, but no higher, are met.  The medical evidence of record establishes that the Veteran has intermittent, recurrent suicidal ideation.  In addition, it shows that he has near-continuous depression that has affected his ability to function independently, appropriately and effectively.  His mood disorder is also manifested by anger outbursts, lack of impulse control, irritability, agitation, anhedonia, anxiety, decreased energy, hopelessness, helplessness, and sleep disturbance.  The Board finds these symptoms to more nearly approximate the criteria for a 70 percent disability rating.

The Board finds that this conclusion is supported by the GAF scores that have been assigned for the Veteran's mood disorder with depression.  The GAF scores of record range from 41 to 60.  A GAF score of 41-50 contemplates serious symptoms (i.e., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 44-47.  

A higher 100 percent disability rating is not warranted, however, because the evidence fails to show, despite the Veteran's contentions, that he has total occupational and social impairment due to his mood disorder with depression.  The Veteran himself admitted at the December 2007 VA examination that he does not work because he prefers not to.  At the April 2011 VA examination, the Veteran stated he did not work due to his blindness, headaches, and jaw pain.  In addition, the April 2011 VA examiner stated that the Veteran's occupational and social impairment due to his mental condition was no more than that consistent with a 50 percent disability rating (i.e., reduced reliability and productivity).  The Veteran was clearly able to work until 2006 when he lost his job because of putting his hands on clients.  It is unclear, however, whether this is due to his blindness or his mood disorder.  The Board acknowledges that the Veteran later stated that he lost this job because of his anger problems, but again the evidence is unclear that the cause of his anger problems was his currently service-connected mood disorder as it appears he has had issues with his anger for a long time as evidenced by the fact that his prior spouse divorced him in 1999 because of his anger problems with domestic violence.  The evidence does not indicate that his vision problems at that time had advanced so far as to be a major influence on his mental status at that time.  (See October 2007 statement from the Veteran's ex-spouse.)  

Moreover, although the Veteran has reported hallucinations, the evidence does not establish their frequency nor does it establish that they are so pervasive as to affect the Veteran's functioning.  The early VA treatment records show the Veteran reported benign hallucinations in that he sometimes heard his mother's voice reassuring him.  (See e.g., July 2008 Mental Health History and Physical Note.)  In others, he denied any hallucinations.  In contrast, at the December 2007 VA examination, he reported hearing his mother telling him he was bad and seeing dead friends.  At the April 2011, he did not report having any current hallucinations; however, the examiner noted a recent mental health treatment note in which the Veteran reported hearing his dead nephew and sister telling him not to trust people.  Despite these various reports of hallucinations, the evidence fails to demonstrate that they in any way impair the Veteran's functioning, and he does not so report.  Neither examiner noted that the Veteran was responding to internal stimuli or that he was not oriented to time, place, person or situation.  Consequently, the Board finds that the evidence is insufficient to establish that the Veteran's functioning is so impaired by his reported hallucinations as to be consistent with the criteria to establish total occupational and social impairment.
Furthermore, although the evidence shows the Veteran has suicidal ideation and he has also reported homicidal ideation (at the December 2007 VA examination), the Board finds that the overall evidence does not demonstrate that he is a persistent danger to himself or others.  The December 2007 VA examination clearly indicates that psychometric testing demonstrated the Veteran's profile is one of symptom exaggeration.  Furthermore, the examiner noted that suicidal and homicidal thinking was admitted, but did not indicate the Veteran was a persistent danger to himself or others at that time.  Moreover, the April 2011 VA examination clearly demonstrates that the Veteran uses suicidal threats and gestures as a way to manipulate those around him into doing what he wants as evidenced by the examiner's own observations and the statements made by the Veteran's wife during the interview.  Again, despite the Veteran mentioning suicide several times during the interview, the examiner failed to indicate that he was a persistent danger to himself or others.  Consequently, the Board finds that the evidence is insufficient to establish that the Veteran's suicidal ideation (and possible homicidal ideation) causes such impairment as to be consistent with the criteria to establish total occupational and social impairment.

Additionally, although at the April 2011 VA examination it appears the Veteran had difficulties in performing activities of daily living including maintaining minimal personal hygiene as evidenced by his wife's report of having to negotiate for him to bathe, the Board finds that the evidence does not establish that this is solely due to his mood disorder versus his blindness.  The Veteran admitted that his wife has to help him pick out his clothes because he cannot see.  The examiner indicated that the Veteran's helplessness and hopelessness cause him to perform well below his actual capabilities.  The examiner further stated that the Veteran essentially refuses to expend energy to help himself due to feelings of helplessness and hopelessness.  In contrast, however, the June 2009 VA Aid and Attendance examination related that the Veteran needed help in several areas of activities of daily living because of his blindness.  Thus, the evidence shows that the Veteran needs assistance with some of his activities of daily living because of his blindness rather than his mood disorder with depression.  Consequently, the Board finds that the evidence does not demonstrate that the Veteran's refusal to expend energy toward self-care is consistent with the criteria of inability to perform activities of daily living consistent with total occupational and social impairment.  Rather it more reflects the 70 percent criterion of "neglect of personal appearance and hygiene."  

Finally, the Board finds that the evidence does not establish that the Veteran's mood disorder is otherwise productive of total occupational and social impairment.  There is no evidence of other symptoms such as grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's disability picture for his service-connected mood disorder with depression is most consistent with the criteria for a 70 percent disability rating but not the criteria for a 100 percent disability rating.  The Board finds, therefore, that a 70 percent disability rating, but no higher, is granted for the service-connected mood disorder with depression.

The Board must also consider whether the evidence is sufficient to warrant referral of the Veteran's claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b).  In the present case, the Board finds that referral for extraschedular consideration is not warranted as the evidence fails to establish that there are exceptional circumstances that render the VA schedule inadequate to evaluate the Veteran's disability, such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   In the present case, the rating criteria for evaluating psychiatric disabilities specifically takes into consideration the effect the disability has on the Veteran's employability (i.e., his occupational impairment).  Consequently, the rating criteria already take into account of whether there is marked interference with employment.  Moreover, there is nothing in the record to demonstrate that the Veteran's service-connected mood disorder with depression is manifested by any unusual or extraordinary symptoms not contemplated by the rating schedule.  Rather, as previously discussed, his symptoms are very consistent with the rating criteria for a 70 percent disability rating.  For these reasons, the Board finds that the preponderance of the evidence is against referral of the Veteran's claim for extraschedular consideration.

Finally, the Board notes that the Veteran has raised the issue of entitlement to a total disability rating due to individual unemployability (TDIU) solely as a result of his service-connected mood disorder.  

The Court has held that a TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disability(ies) is/are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 . 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In the present case, the Board finds that the issue of entitlement to a TDIU for the Veteran's service-connected mood disorder with depression is moot.  The Board notes that the Veteran was awarded a total rating (i.e., 100 percent) effective in January 1986 for service-connected open angle glaucoma with visual acuity of light perception only left eye and 20/400 in the right eye, and constriction of visual field to 5 degrees bilaterally.  At the same time, he was awarded special monthly compensation at the L1/2 rate under 38 C.F.R. § 3.350(f)(2)(i) for having blindness in one eye with 5/200 visual acuity or less and blindness of the other eye having only light perception.  Currently, the Veteran's vision disability is characterized as enucleation of the left eye with end stage glaucoma of the right eye, status post tube shunt.  The total rating has been in effect since January 1986 with special monthly compensation awarded at the L1/2 rate or higher.

Because the Veteran is already in receipt of a schedular total rating, a TDIU for his service-connected mood disorder with depression is moot unless it would provide the basis for higher compensation, in other words, special monthly compensation.  In Bradley v. Peake, 22 Vet. App. 280, the Court of Appeals for Veterans Claims (Court) held that the issue of TDIU is not necessarily moot just because the Veteran is in receipt of a total rating.  The Court found that it was possible for a veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions.  Under these circumstances, there would be no duplicate counting of disabilities.   The Court, however, was only dealing with the issue of a TDIU in conjunction with 38 U.S.C.A. § 1114(s), which sets forth special monthly compensation at the "housebound rate," which provides special monthly compensation when a Veteran is in receipt of a total rating for one service-connected disability and a combined rating of 60 percent or more for all other service-connected disabilities.  

In the present case, the Veteran has been receiving special monthly compensation at the L1/2 rate since 1986, which is a higher rate of special monthly compensation than the housebound rate.  In the present case, there is no providing the housebound rate without duplicate counting of disabilities.  Even if the Veteran were to be awarded a TDIU for his service-connected mood disorder, his service-connected blindness could not be counted toward the 60 percent of other disabilities.  Furthermore, although the Board grants in this decision service connection for migraine headaches, it notes that the rating schedule only provides a maximum 50 percent disability rating for such disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran is only service-connected for these three disabilities.  Consequently, he would not be entitled to special monthly compensation at the housebound rate pursuant to 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(f)(2)(i) and the issue of a TDIU solely based upon the Veteran's service-connected mood disorder with depression in determining whether he is entitled to a higher rate of compensation is moot.  
Furthermore, the Board notes that 38 C.F.R. § 3.350(f)(4) provides for a  full step increase (but in no event higher than the O rate) when there are two single permanent disabilities independently ratable 100 percent service-connected.  The Board notes, however, that the regulation specifically excludes consideration of individual unemployability.  Id.  Consequently, the issue of a TDIU is moot in determining whether the Veteran is entitled to a higher rate of compensation under this provision as well.

In conclusion, the Board finds that a disability rating of 70 percent, but no higher, is warranted for the Veteran's service-connected mood disorder with depression.  It also finds that the preponderance of the evidence is against referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  Finally, the Board finds that the issue of entitlement to a TDIU as solely due to the Veteran's service-connected mood disorder that has been raised by the Veteran is moot.

C.  Analysis - Special Monthly Compensation 

In the present case, the Veteran was awarded special monthly compensation effective January 10, 1986, at the L1/2 rate pursuant to 38 C.F.R. § 3.350(f)(2)(i) for blindness of one eye with 5/200 visual acuity or less and blindness of the other having only light perception.  At the time, the evidence demonstrated that the Veteran had visual acuity of the right eye of 20/400 and only light perception in the left eye, but that he also had constriction of the visual fields to 5 degrees bilaterally.  Under the rating criteria applicable at that time, constriction of the visual field to 5 degrees was consistent with visual acuity of 5/200.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080 (1985).  

By statement received on August 21, 2007, the Veteran sought an increase in the rate of his special monthly compensation.  In this statement, he indicated that the vision in his right eye had worsened and that there was no remaining function in the left eye (100 percent optic nerve cupping and absolutely blackened visual field).  In an August 2010 statement, the Veteran claimed entitlement to special monthly compensation at either the N1/2 or O rates.  
In the rating decision issued in May 2008, the RO stated the issue of special monthly compensation would not be addressed as there was no change to the prior grant.  The Veteran disagreed and this appeal ensued.

By rating decision issued in November 2009, the RO granted a half-step increase in special monthly compensation to the M rate due to anatomical loss of one eye effective October 13, 2009 pursuant to 38 C.F.R. § 3.350(f)(2)(ii).  The evidence shows the Veteran's left eye was enucleated because there was no light perception and it was painful.  He wears a prosthetic eye now.

Finally, by rating decision issued in October 2011, the RO granted a 50 percent disability rating for the Veteran's service-connected mood disorder with depression effective August 2, 2007.  It also granted an increase in special monthly compensation to the M1/2 rate effective August 2, 2007, pursuant to 38 C.F.R. § 3.350(f)(3) on account of enucleation of the left eye with end stage glaucoma of the right eye, status post tube shunt, with additional disability, mood disorder with depression, independently ratable at 50 percent or more.

Consequently, the Veteran's special monthly compensation has been rated as follows:

- L1/2 (also listed as LB-2 on the rating sheet) rate on account of blindness of one eye with 5/200 visual acuity or less and blindness in the other eye having only light perception (38 C.F.R. § 3.350(f)(2)(i)) from January 10, 1986 to October 12, 2009.
- M rate on account of blindness of one eye with 5/200 visual acuity or less and blindness in the other eye having only light perception with additional disability, mood disorder with depression, independently ratable at 50 percent or more (38 C.F.R. § 3.350(f)(3)) from August 2, 2007, to October 12, 2009.
- M1/2 (also listed as MB-2 on the rating sheet) rate for enucleation of the left eye with end stage glaucoma of the right eye, status post tube shunt (38 C.F.R. § 3.350(f)(2)(ii)), with additional disability, mood disorder with depression, independently ratable at 50 percent or more (38 C.F.R. § 3.350(f)(3)) from October 13, 2009.  

All of these rates have been assigned under subsection (p) of 38 U.S.C.A. § 1114 and its predecessor and 38 C.F.R. § 3.350(f) and its predecessors.  

38 U.S.C.A. § 1114(p) provides that, in the event the veteran's service-connected disabilities exceed the requirements for any of the rates prescribed in this section, the Secretary may allow the next higher rate or an intermediate rate, but in no event in excess of $4,667.  Any intermediate rate under this subsection shall be established at the arithmetic mean, rounded down to the nearest dollar, between the two rates concerned.  38 U.S.C.A. § 1114.

The corresponding regulation is in 38 C.F.R. § 3.350(f), which provides for intermediate or the next higher rate when certain combinations of disabilities are met.  Initially the Board notes that the evidence shows that the Veteran does not have any service-connected loss of, or loss of use of, any extremity or service-connected deafness.  The Veteran is only service-connected for bilateral blindness.  Consequently any provisions combining blindness with loss of, or loss of use of, an extremity and/or deafness are not applicable in the present case.

Subsection (f)(2) sets forth the provisions relevant here, which provides that:

(i) Blindness of one eye with 5/200 visual acuity or less and blindness of the other eye having only light perception will entitle to the rate between 38 U.S.C. 1114 (l) and (m).
(ii) Blindness of one eye with 5/200 visual acuity or less and anatomical loss of, or blindness having no light perception in the other eye, will entitle to a rate equal to 38 U.S.C. 1114(m).
(iii) Blindness of one eye having only light perception and anatomical loss of, or blindness having no light perception in the other eye, will entitle to a rate between 38 U.S.C. 1114 (m) and (n).

38 C.F.R. § 3.350(f)(2).
The applicable regulation also provides in relevant part that, in addition to the statutory rates payable under 38 U.S.C. 1114 (l) through (n) and the intermediate or next higher rate provisions outlined in subsections (f)(1) and (f)(2), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next higher intermediate rate or if already entitled to an intermediate rate to the next higher statutory rate under 38 U.S.C. 1114, but not above the (o) rate.  In the application of this subparagraph, the disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. 1114 (l) through (n) or the intermediate rate provisions outlined in subsections (f)(1) and (f)(2).  38 C.F.R. § 3.350(f)(3).

After considering all the evidence of record, the Board finds that the Veteran is entitled to a higher rate of special monthly compensation as follows:

- M rate as of August 27, 2006, on account of blindness of the right eye with 5/200 visual acuity or less and blindness having no light perception in the left eye pursuant to 38 C.F.R. § 3.350(f)(2)(ii).\

- M1/2 (MB-2) rate as of August 2, 2007, on account of blindness of the right eye with 5/200 visual acuity or less and blindness in the left eye having no light perception with additional disability, mood disorder with depression, independently ratable at 50 percent or more pursuant to 38 C.F.R. § 3.350(f)(3).

- N rate as of November 21, 2008, on account of blindness of the right eye with visual acuity consistent with only light perception and blindness of the left eye with no light perception (with subsequent anatomical loss as of October 13, 2009) with additional disability, mood disorder with depression, independently ratable at 50 percent or more pursuant to 38 C.F.R. §§ 3.350, subsections (f)(2)(iii) and (f)(3).  

The earliest relevant evidence showing the Veteran had no light perception of the left eye is a May 2007 Administrative Law Judge decision on the Veteran's claim for Social Security disability benefits.   In reviewing the evidence, this decision indicated that a letter dated February 26, 2007, from the Veteran's treating ophthalmologist states that the Veteran is totally blind in the left eye.  In addition, in March 2007, the Veteran was seen for the first time in Ophthalmology at the VA Medical Center in Shreveport, Louisiana.  It was noted that he had been treated by a private physician up to December 2006.  Examination revealed the Veteran had 20/400 visual acuity in the right eye and no light perception in the left eye.  Furthermore, the Veteran underwent a VA eye examination in November 2007 at which his visual acuity was found to be 20/400 uncorrectable in the right eye with no light perception in the left eye.  It was also noted that the Veteran's right eye had only a minute island of vision centrally about one degree wide and five degrees long.  A June 2008 VA Ophthalmology note indicates the Veteran's right eye visual acuity continued to be 20/400 with no light perception in the left eye. 

This evidence shows that the Veteran had no light perception in his left eye at the time that he filed his claim for increased special monthly compensation in August 2007 with visual acuity in the right eye consistent with 5/200 visual acuity as his visual field was centrally constricted to less than five degrees (see 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2007)).  The Board finds, therefore, that the criteria set forth in 38 C.F.R. § 3.350(f)(2)(ii) for an M rate of special monthly compensation were met at the time the Veteran filed his claim for increased special monthly compensation.  The question remains, however, of the effective date of such rate.

Since a claim for an increase in special monthly compensation is essentially a claim for an increase rating, the effective date provisions of 38 C.F.R. § 3.400(o) apply.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

Although the earliest medical evidence of the Veteran having no light perception in his left eye is dated February 26, 2007, the Veteran has stated that he has been totally blind in his left eye since 2004.  See statement from Veteran and his spouse received in November 2008.  Furthermore, a September 2007 Ophthalmology note also indicates the Veteran has had total loss of vision in his left eye since 2004.  The November 2007 VA examination report also shows a history given of no light perception in the left eye since 2004.  Given the consistent reports in the record, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence establishes that he has had no light perception in the left eye since 2004.  However, since the Veteran's claim for increased special monthly compensation was not received until August 21, 2007, the Board is limited to granting the increase in special monthly compensation to the M rate to only one year prior to the date of claim.  Hence, the Board grants special monthly compensation at the M rate effective August 21, 2006, on account of blindness in the right eye with 5/200 visual acuity or less and blindness in the left eye having no light perception pursuant to 38 C.F.R. § 3.350(f)(2)(ii).

The Board next finds that a half-step increase in the Veteran's special monthly compensation to the M1/2 (MB-2) rate is warranted effective August 2, 2007 pursuant to 38 C.F.R. § 3.350(f)(3).  August 2, 2007, is the effective date for the grant of service connection for the Veteran's mood disorder with depression.  Although initially the Veteran was only granted a 30 percent disability rating for this disability, by rating decision issued in October 2011, the RO granted a 50 percent disability rating and made it effective August 2, 2007.   Consequently, a half-step in the Veteran's special monthly compensation to M1/2 is warranted for the Veteran having a separate disability independently ratable as 50 percent disabling or more as of August 2, 2007.

Finally, the Board finds that an increase in special monthly compensation to the N rate is warranted effective November 21, 2008.  On that date, the Veteran underwent an eye examination at the VA Medical Center that found his visual acuity in his right eye had decreased from 20/400 (as seen at the November 2007 VA examination and a June 2008 VA Ophthalmology note) to count fingers at two feet.   At the June 2009 VA Aid and Attendance examination, the Veteran reported only seeing faint shadows on the right and no vision on the left.  An August 2009 VA Ophthalmology note indicates the Veteran barely had visual acuity of hand motion at face in the right eye.  A June 2010 VA Ophthalmology note shows visual acuity of the right eye was measured at count fingers at one foot at temporal fields with bare hand motion at face, no projection.  An August 2010 letter from the Veteran's treating private ophthalmologist indicates the Veteran's visual acuity in the right eye measured 20/HM (hand motion at 2 feet).  VA eye examination conducted in October 2010 found the Veteran has visual acuity of only count fingers at one foot in the right eye that was not improvable.  Finally, a March 2012 private ophthalmologist's treatment note demonstrates that Veteran's visual acuity in the right eye was count fingers at face.

The regulations provide that loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  38 C.F.R. § 3.350(a)(4).  See also, 38 C.F.R. § 4.79 (2008).  

Based upon the evidence of record since November 21, 2008, the Board finds that the Veteran's visual acuity in his right eye is held to be the same as blindness having light perception only pursuant to the above definition.  The evidence clearly shows the Veteran visual acuity in the right eye is negligible beyond two feet from his face.  Consequently, the Board finds that the criteria for an M1/2 rate of special monthly compensation is warranted solely due to the Veteran's service-connected blindness as of November 21, 2008, pursuant to 38 C.F.R. § 3.350(f)(2)(iii), on account of blindness in the right eye having light perception only and blindness in the left eye having no light perception.  In addition, the Board finds that an additional half-step is warranted on account of the Veteran having a separate disability (i.e., his service-connected mood disorder with depression) independently ratable as 50 percent disabling or more.  Thus, effective November 21, 2008, the Board finds the Veteran is entitled to special monthly compensation at the N rate.

The Board notes that the evidence demonstrates that the Veteran's left eye was enucleated (i.e., removed) on October 13, 2009, and he has a prosthesis in place.  The Board finds, however, that no additional step is warranted as of October 13, 2009, on account of anatomical loss of the left eye because the regulation treats anatomical loss of the eye and blindness having no light perception as being the same.  

Finally, the Board notes that the Veteran has claimed entitlement to the O rate of special monthly compensation.  As that claim involves an entirely different set of criteria than the one present and requires additional development before the Board can address it, the Board is remanding that portion of the Veteran's claim, which is addressed in further detail below in the Remand section of this decision.


ORDER

The appeal of the claim for entitlement to service connection for hypertension is dismissed.

The appeal of the claim for entitlement to service connection for a jaw disability is dismissed.

Entitlement to service connection for migraine headaches is granted.

Entitlement to an initial disability rating of 70 percent for service-connected mood disorder with depression is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation at the M rate is granted effective from August 21, 2006, to August 1, 2007, subject to controlling regulations governing the payment of monetary benefits.
Entitlement to special monthly compensation at the M1/2 rate is granted effective August 2, 2007, to November 20, 2008, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation at the N rate is granted effective November 21, 2008, subject to controlling regulations governing the payment of monetary benefits.


REMAND

The Board acknowledges that the Veteran seeks a higher rate of special monthly compensation and has, in particular, claimed entitlement to the O rate.  

The special monthly compensation provided by 38 U.S.C. 1114(o) is payable for any of the following conditions:

(i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance;
(ii) Conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C. 1114(l) through (n);
(iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less.
(iv) Service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.

38 C.F.R. § 3.350(e)(1).

In the present case, as previously noted, the evidence shows the Veteran does not have anatomical loss of any extremity or deafness.  Consequently, the only provision available to the Veteran is subsection (1)(ii).  To that end, the Veteran argues that he is in need of aid and attendance solely due to his service-connected mood disorder with depression.  

Special monthly compensation at the L rate is payable to a veteran whose service-connected disabilities leave him/her so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determinations as to factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable, frequent need to adjust prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the veteran from hazards or dangers incident to his/her daily environment.  38 C.F.R. § 3.352(a).  

In determining the need for aid and attendance, it is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made; the particular personal functions, which the veteran is unable to perform, should be considered in connection with his condition as a whole, and the need for aid and attendance must only be regular, not constant.  Id.  The Board must specifically consider whether the enumerated factors are present, and the factors must be considered in connection with the veteran's condition as a whole; for a favorable rating, at least one of the enumerated factors must be present.  Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

In the present case, the Veteran and his spouse have stated that the Veteran needs aid and attendance because of his service-connected mood disorder with depression.  Although the June 2009 VA Aid and Attendance examination report indicates the Veteran is unable to do most activities of daily living because of his blindness, the examiner stated in his conclusory paragragh the following without explanation:  "He is in need of Aid and Assistance for reasons of his depression which is not controlled."

In addition, at the last VA mental disorders examination in April 2011, the examiner indicated that the Veteran had become so angry, helpless and hopeless that he refused to expend energy to help himself and that the Veteran's wife indicated that she has to take care of him even to the extent of negotiating with him to get him to bathe.

Consequently, the evidence of record raises a question of whether the Veteran is in need of aid and attendance solely due to his service-connected mood disorder with depression.  The Board cannot, however, answer that question without additional medical evidence.  Hence, remand is necessary to obtain a VA mental disorders examination with a medical opinion regarding the Veteran's need for aid and attendance due to his mood disorder with depression.  The Board notes that, as the O rate requires that the entitlement to special monthly compensation be based on two separate disabilities, any other disability, especially the Veteran's service-connected blindness, should not be taken into consideration.

Finally, the Board notes that the Veteran's mood disorder would not be entitled to special monthly compensation at the M or N rate as a mental disorder is not a disability that is a criterion under either rate.  See 38 C.F.R. § 3.350(c) and (d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  The purpose of the examination is to determine whether the Veteran needs regular aid and attendance solely due to his service-connected mood disorder with depression.  

After reviewing the claims file and interviewing the Veteran, the examiner should render an opinion as to whether the Veteran is in need of regular aid and attendance (standard of which is set forth above) solely as a result of his service-connected mood disorder with depression, and, if so, when such need arose.  See 38 C.F.R. § 3.352(a).  The examiner must not consider any other disability in rendering this opinion.  The examiner should consider the Veteran's medical history and statements regarding the need for aid and attendance solely due to his service-connected mood disorder, as well as, the report of the June 2009 VA aid and attendance examination in rendering an opinion and discuss any evidence relevant to the opinion provided.

2.  Thereafter, the Veteran's claim for entitlement to special monthly compensation at the O rate, should be adjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


